Exhibit 4.1 AMENDED AND RESTATED DECLARATION OF TRUST CITIGROUP CAPITAL XXI Dated as ofDecember 21, 2007 TABLE OF CONTENTS ARTICLE I INTERPRETATION AND DEFINITIONS SECTION 1.1 Definitions. 1 ARTICLE II TRUST INDENTURE ACT SECTION 2.1 Trust Indenture Act; Application. 7 SECTION 2.2 Lists of Holders of Securities. 7 SECTION 2.3 Reports by the Institutional Trustee. 7 SECTION 2.4 Periodic Reports to Institutional Trustee. 8 SECTION 2.5 Evidence of Compliance with Conditions Precedent. 8 SECTION 2.6 Defaults; Waiver. 8 SECTION 2.7 Default; Notice. 9 ARTICLE III ORGANIZATION SECTION 3.1 Name. 10 SECTION 3.2 Office. 10 SECTION 3.3 Purpose. 10 SECTION 3.4 Authority. 10 SECTION 3.5 Title to Property of the Trust. 11 SECTION 3.6 Powers and Duties of the Regular Trustees. 11 SECTION 3.7 Prohibition of Actions by the Trust and the Trustees. 13 SECTION 3.8 Powers and Duties of the Institutional Trustee. 14 SECTION 3.9 Certain Duties and Responsibilities of the Institutional Trustee. 16 SECTION 3.10 Certain Rights of Institutional Trustee. 17 SECTION 3.11 Delaware Trustee. 19 SECTION 3.12 Execution of Documents. 20 SECTION 3.13 Not Responsible for Recitals or Issuance of Securities. 20 SECTION 3.14 Duration of Trust. 20 SECTION 3.15 Mergers. 20 ARTICLE IV SPONSOR SECTION 4.1 Sponsor's Purchase of Common Securities. 22 SECTION 4.2 Responsibilities of the Sponsor. 22 i ARTICLE V TRUSTEES SECTION 5.1 Number of Trustees. 22 SECTION 5.2 Delaware Trustee. 23 SECTION 5.3 Institutional Trustee; Eligibility. 23 SECTION 5.4 Qualifications of Regular Trustees and Delaware Trustee Generally. 24 SECTION 5.5 Initial Trustees; Additional Powers of Regular Trustees. 24 SECTION 5.6 Appointment, Removal and Resignation of Trustees. 25 SECTION 5.7 Vacancies among Trustees. 27 SECTION 5.8 Effect of Vacancies. 27 SECTION 5.9 Meetings. 27 SECTION 5.10 Delegation of Power. 27 SECTION 5.11 Merger, Conversion, Consolidation or Succession to Business. 28 ARTICLE VI DISTRIBUTIONS SECTION 6.1 Distributions. 28 ARTICLE VII ISSUANCE OF SECURITIES SECTION 7.1 General Provisions Regarding Securities. 28 ARTICLE VIII TERMINATION OF TRUST SECTION 8.1 Termination of Trust. 29 ARTICLE IX TRANSFER OF INTERESTS SECTION 9.1 Transfer of Securities. 30 SECTION 9.2 Transfer of Certificates. 31 SECTION 9.3 Deemed Security Holders. 31 SECTION 9.4 Book Entry Interests. 31 SECTION 9.5 Notices to Clearing Agency. 32 SECTION 9.6 Appointment of Successor Clearing Agency. 32 SECTION 9.7 Definitive Capital Security Certificates. 32 SECTION 9.8 Mutilated, Destroyed, Lost or Stolen Certificates. 33 ARTICLE X LIMITATION OF LIABILITY OF HOLDERS OFSECURITIES, TRUSTEES OR OTHERS SECTION 10.1 Liability. 33 SECTION 10.2 Exculpation. 34 SECTION 10.3 Fiduciary Duty. 34 SECTION 10.4 Indemnification. 35 ii SECTION 10.5 Outside Businesses. 37 ARTICLE XI ACCOUNTING SECTION 11.1 Fiscal Year. 38 SECTION 11.2 Certain Accounting Matters. 38 SECTION 11.3 Banking. 39 SECTION 11.4 Withholding. 39 ARTICLE XII AMENDMENTS AND MEETINGS SECTION 12.1 Amendments. 39 SECTION 12.2 Meetings of the Holders of Securities; Action by Written Consent. 41 ARTICLE XIII REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND DELAWARE TRUSTEE SECTION 13.1 Representations and Warranties of Institutional Trustee. 42 SECTION 13.2 Representations and Warranties of Delaware Trustee. 43 ARTICLE XIV MISCELLANEOUS SECTION 14.1 Notices. 44 SECTION 14.2 Governing Law. 45 SECTION 14.3 Intention of the Parties. 45 SECTION 14.4 Headings. 45 SECTION 14.5 Successors and Assigns. 45 SECTION 14.6 Partial Enforceability. 45 SECTION 14.7 Counterparts 45 ANNEX I TERMS OF SECURITIES I-1 EXHIBIT A-1FORM OF CAPITAL SECURITY CERTIFICATE A1-1 EXHIBIT A-2FORM OF COMMON SECURITY CERTIFICATE A2-1 EXHIBIT BSPECIMEN OF DEBENTURE B-1 EXHIBIT CUNDERWRITING AGREEMENT
